The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 5/14/2021.
Claims 1-4, 10-13 and 19-22 are amended.
Claims 6, 9, 15, 18, 24 and 27 are cancelled.
Claims 1-5, 7, 8, 10-14, 16, 17, 19-23 and 25-26 are pending. 
Claims 1-5, 7, 8, 10-14, 16, 17, 19-23 and 25-26 are rejected.
Response to Arguments
Applicant`s arguments filed May 14, 2021 have been fully considered but they are not persuasive.
As per the prior art rejection of claims 1, 10 and 19, Applicant argued that Tzafrir does not disclose calculating the success rate of the operation event and adjusting a threshold value for entering the first mode according to the success rate. Further, Applicant argued that Tong simply discloses adjusting the processing quantitythreshold by using the processing success rate of the object 10 request. However, with further reference to paragraph [0035] of Tong, 'Long discloses the processing quantity threshold is a threshold of a quantity of object 10 requests that can be processed by the object-based storage system; if the to-be-processed quantity is less than the processing quantity threshold, the first object 10 request is sent to the storage device client. However, the processing quantity threshold recited in Tong is irrelevant to the auto-sleep threshold for entering an auto-sleep mode. Thus, one of ordinary skill in the art would not modify the method of Tzafrir to include the adjustment of the threshold based on the success rate of 10 requests of Tong because the processing quantity threshold recited in Tong is irrelevant to the auto-sleep threshold recited in Tzafrir. However, it is understood from the specification that the threshold THR corresponds to time information T. Further, Tong discloses adjusting the processing quantity threshold according to a received processing result of an object IO request includes: periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the processing quantity threshold by using the processing success rate as a first adjustment coefficient and further adjust the hibernation time threshold (Paragraphs 0019 and 0061), where the  controller dynamically adjusts the processing quantity threshold or the hibernation time described above according to a received processing result of an object IO request  that includes the total number of successfully executed operations and total number of failed operation events, the controller needs to collect statistics on and analyze the processing result of the object IO request. In this embodiment of the present invention, the controller dynamically adjusts the processing quantity threshold or the hibernation time according to a processing success rate of an object IO request (Paragraphs 0119, 0125).
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “obtaining a first total number of a successfully executed operation event; obtaining a second total number of a failed operation event”, where it is unclear if this operation event includes a plurality of events or it is just a single operation event. Examiner sugests the language to recite “obtaining a first total number of successfully executed operation events; obtaining a second total number of failed operation events”.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-14, 16, 17, 19-23 and 25-26 are rejected under 35 U.S.C. 103(a) as being disclosed by Tzafrir et al. (US PGPUB 2005/0114592 hereinafter referred to as Tzafrir), in view of Tong et al.  (US PGPUB 2017/0220500 hereinafter referred to as Tong).
As per independent claim 1, Tzafrir discloses a memory management method, adapted to a memory storage device, the memory management method comprising: at least one operation event executed by the memory storage device in a first mode [(Paragraphs 0001, 0009, 0014 and 0040; FIGs. 1 and 3) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time; the controller of such memory system is programmed with a predetermined time threshold, and if the memory has been idle for longer than the predetermined time threshold (e.g., due to inactivity of a host), the controller places the memory system in an auto-sleep mode to reduce the current and power consumed by the memory system. Before the memory system is put to sleep, the controller typically performs various tasks to prepare for sleep mode, such as saving user and management data from volatile memory to non-volatile memory and powering off hardware components. When the controller senses a new command from the host, the controller typically performs various tasks to exit from sleep mode, such as copying user and management data from non-volatile memory to volatile memory and powering on hardware components to correspond to the claimed limitation], adjusting a threshold value [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode) to correspond to the claimed limitation].  
Tzafrir does not appear to explicitly disclose obtaining a first total number of a successfully executed operation event in  at least one operation event executed by the memory storage device in a first mode; obtaining a second total number of a failed operation event in the at least one operation event; obtaining a success rate calculated based on the first total number and the second total number; and adjusting a threshold value according to the success rate.
However, Tong discloses obtaining a first total number of a successfully executed operation event in  at least one operation event executed by the memory storage device in a first mode; obtaining a second total number of a failed operation event in the at least one operation event [(Paragraphs 0019, 0023, 0041, 0060-0061, 0119 and 0125) where where the  controller dynamically adjusts the processing quantity threshold or the hibernation time described above according to a received processing result of an object IO request  that includes the total number of successfully executed operations and total number of failed operation events, the controller needs to collect statistics on and analyze the processing result of the object IO request. In this embodiment of the present invention, the controller dynamically adjusts the processing quantity threshold or the hibernation time according to a processing success rate of an object IO request, where the success rate is the ratio of the current value of successfully processed quantity, that inherits the feature of the total number of successfully executed operation event, to the current value of a sent quantitiy that includes the total number of failed operation event to correspond to the claimed limitation]; obtaining a success rate calculated based on the first total number and the second total number; and adjusting a threshold value according to the success rate [(Paragraphs 0019, 0023, 0041 and 0060) where the adjusting the processing quantity threshold according to a received processing result of an object IO request includes: periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the processing quantity threshold by using the processing success rate as a first adjustment coefficient by periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the hibernation time by using the processing success rate as a first adjustment coefficient, where it will be obvious to modify the method of Tzafrir that teaches  to correspond to the claimed limitation].
Tzafrir and Tong are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Tong before him or her, to modify the method of Tzafrir that teaches adjusting the auto-sleep threshold to include the adjustment of the hibernation threshold based on the success rate of IO requests of Tong because it will enhance data access.
The motivation for doing so would be [“ improving performance and a success rate of the object-based storage system for processing an object IO request” (Paragraph 0060, lines 14-15 by Tong)].
 Tzafrir further discloses wherein the threshold value is configured to determine whether to instruct the memory storage device to enter the first mode [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation]
Therefore, it would have been obvious to combine Tzafrir and Tong to obtain the invention as specified in the instant claim.
As per claim 2, Tzafrir discloses wherein adjusting the threshold value according to the success rate comprises: increasing the threshold value by an adjustment value if the success rate is complied with a first condition [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein, based on the teaching of Tong of adjusting the threshold value according to the success rate as in claim 1 above,  Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation which can be modified to include the success rate of Tong; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As per claim 3, Tzafrir discloses wherein the step of adjusting the threshold value according to the success rate comprises: decreasing the threshold value by an adjustment value if the success rate is complied with a second condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein, based on the teaching of Tong of adjusting the threshold value according to the success rate as in claim 1 above, Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation which can be modified to include the success rate of Tong; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120. Further, FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization to correspond to the claimed limitation].
As per claim 4, Tzafrir discloses not to adjust the threshold value if the success rate is complied with a third condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein, based on the teaching of Tong of adjusting the threshold value according to the success rate as in claim 1 above, Tzafrir teaches the self-learning circuitry 140 in the controller 110 monitors the actual time that passes since the controller 110 completed the last operation for an existing command and until receiving an indication for a new request. The time since the controller 110 completes the operation for an existing command until it receives an indication from the host for a new request is represented as Td=Ts+t2+Tact+t1 and is monitored by the self-learning circuitry 140 on a regular basis and updated accordingly. For example, the self-learning circuitry 140 can measure the time frame (Td) since the controller 110 finishes its activity and until it gets an indication from the host for the next activity. If this time Td is much smaller (say by a threshold Ta, which can be configured by the controller 110) than the time T+t1+t2 for N number of transactions (N can be a defined number of transactions and can be associated with one or more commands), then T can be adjusted (reduced) as much as possible, provided that, in this particular embodiment, T+t1+t2>Td. Similarly, if Td>T+T1+T2, then the time T can be adjusted (increased) such that T+t1+t2>Td, which can be modified to include the success rate of Tong. There are several alternatives that can be used with these embodiments. For example, the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command, wherein the monitoring operations of the self-learning circuitry and making adjustments based on the time differentces inherits the feature of not adjust the threshold if there is no time difference to correspond to the claimed limitation].
As per claim 5, Tzafrir discloses wherein the at least one operation event comprises at least one of a table read event, a data extraction event and a data write event performed to a rewritable non-volatile memory module in the memory storage device [(Paragraphs 001, 0009-0010, 0027, 0030, 0034, 0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command. In contrast, a background operation refers to an operation that can be preempted/interrupted by a foreground command and continued at a later time. Unlike foreground commands which typically have a predetermined completion time, background commands can have an uncertain completion time, depending on how much they are interrupted by foreground commands. A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time. Examples of background operations include, but are not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks), where the memory system 100 can take any suitable form. For example, the memory system 100 can be a removable mass storage device, such as, but not limited to, a handheld, removable memory device, such as a memory card (e.g., a Secure Digital (SD) card, a micro Secure Digital (micro-SD) card, or a MultiMedia Card (MMC)), or a universal serial bus (USB) device. The memory system 100 can also take the form of an embedded mass storage device, such as an eSD/eMMC embedded flash drive or an embedded or removable solid state drive (SSD) found in, for example, portable computing devices, such as laptop computers, and tablet computers to correspond to the claimed limitation].
As per claim 7, Tzafrir discloses counting time information in a second mode; and instructing the memory storage device to enter the first mode in response to the time information satisfying the threshold value [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As per claim 8, Tzafrir discloses wherein the time information reflects an idle time of the memory storage device in the second mode [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 21, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 22, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 14 and 23, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 16 and 25, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 17 and 26, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135